Citation Nr: 9903558	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-24 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for headaches with seizure 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1979 to June 1981 
and from June 1986 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for headaches 
with seizure disorder on the basis that the claim was not 
well grounded.

In January 1998, the Board remanded the issue for further 
development by the RO.


REMAND

In reviewing this issue at the time of our previous decision, 
the Board found that there were apparent inconsistencies in 
the medical record as to the nature and etiology of the 
claimed headaches with seizure disorder, and that further 
development was warranted.  The development directed in our 
remand was to include obtaining copies of treatment records 
from health care providers identified by the veteran, and 
obtaining a VA neurological examination.  

In a February 1998 letter to the veteran, the RO requested 
identification information for all providers of treatment for 
the alleged headaches with seizure disorder, and 
authorizations for the release of their records.  The letter 
was sent to the veteran's address of record, [redacted],
[redacted], SC 29672.  The letter was not returned by the 
United States Postal Service, and no response was received 
from the veteran.

In an undated letter to the veteran, the VA Medical Center in 
Columbia requested that the veteran appear for a neurological 
examination on June 17, 1998.  The letter was sent to an 
address at [redacted], [redacted]
Street, [redacted], SC 29678.  That address was the veteran's 
address of record prior to the [redacted] address.  It 
does not appear that the letter was returned by the United 
States Postal Service.  The veteran failed to report for the 
examination.

In July 1998, the veteran submitted a copy of a license and 
certificate for marriage and advised of a name change.  The 
return address on her mailing envelope was the [redacted]
address.

In August 1998, the Health Information Management Section, 
Highland Drive Division, of the VA Pittsburgh Healthcare 
System, advised that the veteran had had no appointments at 
the VA Pittsburgh Healthcare System, University Drive or 
Highland Drive, from 1997 to date.

The Board notes that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination, and a claimant, without showing good cause, 
fails to report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record.  
38 C.F.R. § 3.655(a), (b) (1998).  This case involves an 
original claim for service connection.

Because the veteran's failure to report for the examination 
in June 1998 is without explanation, it might very well be 
said that the veteran's absence from the scheduled 
examination was without good cause.  However, it appears that 
there may be evidence to rebut the presumption that the 
veteran was properly informed of the date and time of the 
examination.  See Mason v. Brown, 8 Vet.App. 44, 53-55 
(1995).  We note that the veteran's address of record between 
January and July 1998 was the [redacted] address.  Thus, 
while the claim might have been rated based on the evidence 
of record, based on 38 C.F.R. § 3.655, the Board finds that, 
in light of the implication in the record that the veteran 
did not receive notice of the time and place for the 
examination, additional development is warranted.  

Furthermore, the United States Court of Veterans Appeals has 
held that a remand creates a substantive right to the 
development provided for in the remand and that, if it is not 
done, an additional remand is necessary:

A remand by this Court or the Board confers on the 
veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  We 
hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance 
with the terms of the remand, either personally or 
as . . . "the head of the Department."  
38 U.S.C. § 303.  It matters not that the agencies 
of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, 
examinations, and medical opinions are not under 
the Board as part of a vertical chain of command 
which would subject them to the direct mandates of 
the Board.  It is the Secretary who is responsible 
for the "proper execution and administration of 
all laws administered by the Department and for 
the control, direction, and management of the 
Department."  38 U.S.C. § 303.  Moreover, the 
Secretary is by statute both the one to whom a 
veteran may appeal an initial denial as a matter 
of right (38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to every 
appeal before this Court (38 U.S.C. § 7263(a)).  
Finally, we hold also that where, as here, the 
remand orders of the Board or this Court are not 
complied with, the Board itself errs in failing to 
insure compliance.

Stegall v. West, 11 Vet.App. 268 (1998).

In view of the Court's holding, the Board is duty-bound to 
make every effort to secure compliance with our remand 
orders.  Therefore, this matter must be remanded as follows:

1.  Using the correct address of record, 
the RO should make another attempt to 
obtain from the veteran the names, 
addresses, and dates of treatment, 
relating to all treatment received since 
service for the claimed headaches with 
seizure disorder, and to obtain copies of 
the records of such treatment. 

2.  Then, and again using the correct 
address of record, the RO should 
schedule the veteran for a special 
neurological examination in order to 
determine, if possible, a clear 
diagnosis for her current complaints of 
headaches with seizure.  The examiner 
should provide an opinion as to the 
nature and etiology of the disorder and 
whether it as least as likely as not to 
have had its onset in, or have increased 
in severity during service.  The 
appellant's claims folder should be made 
available to, and reviewed by, the 
examiner.  The clinical findings and 
reasons upon which the aforementioned 
requested opinions are based should be 
clearly set forth.  A copy of the letter 
advising the veteran to appear for said 
examination should be made a part of the 
claims file.

3.  The RO should then readjudicate the 
claim and, if action remains adverse to 
the appellant, the RO should provide a 
Supplemental Statement of the Case to the 
appellant and his representative.  The 
Supplemental Statement of the Case should 
contain a recitation of all relevant 
evidence, a citation to the relevant law 
and regulations, and a statement of the 
reasons for action taken.  An appropriate 
period of time should be provided for 
response.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this Remand, the Board emphasizes to the veteran and her 
representative the importance of her cooperation in the 
development action requested herein, and cautions them as to 
the possible adverse consequences of failure to respond to 
the RO's inquiries and/or to report for scheduled 
examination(s).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).





- 7 -


